Citation Nr: 0414967	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for brain damage.

2.  Entitlement to service connection for spinal cord injury.

3.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine injuries.

4.  Entitlement to service connection for deterioration of 
body function.



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The appellant served in the United States Army Reserve from 
December 1985 to May 1998, with only one period of active 
duty for training from July 28, 1996 to August 10, 1996.  

This case was remanded by the Board of Veterans Appeals (the 
Board) to the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) in March 2001 for 
additional development.  


FINDINGS OF FACT

1.  The appellant does not have brain damage that is related 
to military service.

2.  The appellant does not have a spinal cord injury that is 
related to military service.

3.  The appellant does not have cervical, thoracic, or lumbar 
injury that is related to military service.

4.  The appellant does not have deterioration of body 
function that is related to military service.


CONCLUSIONS OF LAW

1.  Brain damage was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  A spinal cord injury was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 101, 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Cervical, thoracic or lumbar spine injuries were not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Deterioration of body function was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 101, 106, 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In April 2001, the RO sent the appellant a letter in which he 
was informed of the requirements needed to establish service 
connection for a disability.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that the appellant could send in additional 
evidence or tell VA about any additional information or 
evidence that he wanted VA to get for him.  The letter noted 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private evidence was subsequently received from 
the appellant.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In 
this regard, the Board notes that the appellant was provided 
VA evaluations in November 2003, which including nexus 
opinions.  The Board concludes that an attempt has been made 
to obtain all available information evidence that is 
pertinent to the claims decided herein.  In fact, letters 
were sent to the appellant from VA in March and June 2001 and 
in June 2003 requesting additional information, and a letter 
seeking additional evidence was sent in July 2001 to the 
Commanding Officer of the 678th PS BN Detachment 3, in 
Louisville, Kentucky, the appellant's last unit assignment.  
There is no indication that additional relevant evidence is 
available, and the appellant has not pointed to any 
additional information that VA has not attempted to obtain 
with respect to the issues decided herein.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In that 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to an appellant 
prior to any adjudication of the claim.  However, the claims 
in this case had been filed and initial adjudication had 
taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible 
to so provide.  The Court decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
relevant evidence to obtain or that there is additional 
notice that should be provided.  Moreover, there has been a 
complete review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Law and Regulations 

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2003).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d) (2003).

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. §§ 101(22) & (24), 
106, 1110.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis 

The evidence of record consists of private records from 
August 1993 to November 2003; VA X-rays for January 1998; a 
September 1998 support statement from L.J., a retired chief 
warrant officer who was in the veteran's unit; and VA 
examination reports for November 2003.

Although the appellant indicated in an April 2001 Statement 
In Support Of Claim that the automobile accident in August 
1993 that resulted in the disabilities at issue was during 
active duty for training, it was noted in a May 1999 VA 
Report of Contact that he said that it occurred while he was 
a civilian.  After a complete review of the evidence, the 
Board notes that there is no evidence on file to support the 
contention that the accident occurred during active duty for 
training.  In fact, as noted above, the only confirmed period 
of active duty for training was in July and August 1996 and 
the accident occurred in 1993.  

In essence, the appellant appears to be contending that 
service connection is warranted for the disabilities at issue 
because they were aggravated as a result of his having to 
stay in the Reserves after the automobile accident, to 
include having to perform active duty for training.  Despite 
several VA attempts to obtain any relevant medical records in 
this case, there is no medical evidence on file of 
aggravation of the disabilities at issue as a result of the 
appellant's Reserve service.  The medical evidence on file 
reveals that the appellant incurred brain and spinal injuries 
in an automobile accident in August 1993 and that he is 
permanently and totally disabled as a result of his injuries.  
According to a June 1997 Department of the Army Memorandum 
from Personnel, the veteran's medical problems were the 
result of his service to his country.  However, there is no 
medical evidence to support the Memorandum.  According to 
March 1998 Medical Evaluation Board Proceedings, the 
veteran's brain injury, upper and lower extremity weakness, 
decreased weakness, and cognitive impairment and weakness 
occurred in August 1993, had existed prior to service and 
were not incurred while entitled to base pay.  Moreover, the 
only nexus opinions on file are the November 2003 VA opinions 
in which it was concluded, after examination and a review of 
the claims file, that there was no evidence of record that 
the appellant's reserve training after his automobile 
accident in 1993 aggravated his brain or spinal injuries.  
Consequently, the appellant cannot be considered a veteran 
for purposes of entitlement to service connection for the 
disabilities at issue, and the claims must be denied.  

With respect to the appellant's own contentions, as well as 
the September 1998 support statement from L.J., the Board 
would point out that it is well established that lay persons 
without medical training, such as the appellant and L.J., are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and these opinions 
are entitled to no weight of probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, the Board would note that the benefit of the doubt 
provisions of 38 U.S.C.A. § 5107(b) (West 2002) are reserved 
for veterans and do not apply in this case.  See Laruan v. 
West, 11 Vet. App. 80, 85 (1998). 


ORDER

Service connection for brain damage is denied.  Service 
connection for spinal cord injury is denied.  Service 
connection for cervical, thoracic or lumbar spine injury is 
denied.  Service connection for deterioration of body 
function is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



